
	

113 SRES 450 ATS: Designating May 17, 2014, as ‘‘Kids to Parks Day’’.
U.S. Senate
2014-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 450
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2014
			Mr. Udall of Colorado (for himself, Ms. Landrieu, Mr. Portman, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating May 17, 2014, as ‘‘Kids to Parks Day’’.
	
	
		Whereas the 4th annual Kids to Parks Day will be celebrated on May 17, 2014;Whereas the goal of Kids to Parks Day is to empower young people and encourage families to get
			 outdoors and visit the parks of the United States;Whereas on Kids to Parks Day, individuals from rural and urban areas of the United States are
			 reintroduced to the splendid Federal, State, and neighborhood parks that
			 are located in their communities;Whereas communities across the United States offer a variety of natural resources and public land,
			 often with free access, to individuals seeking outdoor recreation;Whereas the people of the United States, young and old, should be encouraged to lead more healthy
			 and active lifestyles;Whereas Kids to Parks Day is an opportunity for families to take a break from their busy lives and
			 come together for a day of wholesome fun; andWhereas Kids to Parks Day will broaden the appreciation of young people for nature and the
			 outdoors:  
    Now, therefore, be it
		
	
		That the Senate—
			(1)designates May 17, 2014, as Kids to Parks Day;(2)recognizes the importance of outdoor recreation and the preservation of open spaces to the health
			 of the young people of the United States; and(3)calls on the people of the United States to observe the day with appropriate programs, ceremonies,
			 and activities.
			
